Panel rehearing granted -- only for purpose
of designating opinion as published --
by order filed 12/15/00.
                                          Filed:     December 15, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 99-1318
                     (CA-97-435-2, CA-97-1207-2)



Kathryn Riddick, etc., et al.,

                                           Plaintiffs - Appellants,

           versus


School Board of the City of Portsmouth,

                                                 Defendant - Appellee.



                              O R D E R



     The court amends its opinion filed September 21, 2000, as

follows:

     On the cover sheet, section 1 -- the status is changed from

UNPUBLISHED to PUBLISHED.

     On page 2, section 4 -- the status line is changed to read

“Affirmed by published opinion.      Judge King wrote the majority

opinion in which Judge Williams joined.          Judge Luttig wrote a

dissenting opinion.”
                              - 2 -




     On page 2 -- the section referring to use of unpublished

opinions as precedent is deleted.

                                      For the Court - By Direction




                                      /s/ Patricia S. Connor
                                               Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KATHRYN RIDDICK, an infant, who
sues by her mother and next friend,
Nettie Riddick; KELLEE CHAMBERS;
TRACEE BYNUM; LAVINA FALZONE, an
infant, who sues by her mother and
next friend, Vina Falzone; NETTIE
RIDDICK; VINA FALZONE; JONELLE
WHITLEY; LATASHA WILSON,
Plaintiffs-Appellants,

v.

SCHOOL BOARD OF THE CITY OF
PORTSMOUTH,
Defendant-Appellee,

and
                                       No. 99-1318
RICHARD D. TRUMBLE, individually
and in his official capacity as
Superintendent of the Portsmouth
Public Schools; LINDELL WALLACE,
individually and in his official
capacity as former Principal at
Wilson High School, DAVID
WILLETT, individually and in his
official capacity as former Athletic
Director at Wilson High School;
JOHN W. CRUTE, individually and in
his official capacity as a former
Teacher and Athletic Coach at
Wilson High School, Portsmouth,
Virginia,
Defendants.
Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Rebecca Beach Smith, District Judge.
(CA-97-435-2, CA-97-1207-2)

Argued: May 5, 2000

Decided: September 21, 2000

Before LUTTIG, WILLIAMS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge King wrote the majority
opinion, in which Judge Williams joined. Judge Luttig wrote a
dissenting opinion.

_________________________________________________________________

COUNSEL

ARGUED: Andrew Michael Sacks, SACKS & SACKS, Norfolk,
Virginia, for Appellants. Jeff Wayne Rosen, ADLER, ROSEN &
PETERS, P.C., Virginia Beach, Virginia, for Appellee. ON BRIEF:
Lisa Ehrich, ADLER, ROSEN & PETERS, P.C., Virginia Beach, Vir-
ginia, for Appellee.

_________________________________________________________________



_________________________________________________________________

OPINION

KING, Circuit Judge:

In this appeal, we review an order of the district court, entered on
January 26, 1999, granting summary judgment in favor of the School
Board of the City of Portsmouth ("Board") in this action brought pur-

                   2
suant to 42 U.S.C. § 1983. For the reasons explained below, we
affirm the district court's judgment for the Board.

I.

Kathryn Riddick (an infant who sues by her mother, Nettie Ridd-
ick), Kellee Chambers, Tracee Bynum, Lavina Falzone (an infant who
sues by her mother, Vina Falzone), Nettie Riddick, Vina Falzone,
Jonelle Whitley, and Latasha Wilson (collectively the "Riddick plain-
tiffs"), filed civil actions in the Eastern District of Virginia against
multiple defendants, including Wilson High School coach John Crute,
the Board, Superintendent Richard D. Trumble, Principal Lindell
Wallace, and Athletic Director David Willett.

The complaints alleged, inter alia, that the Board was subject to
liability under 42 U.S.C. § 1983 for Crute's actions taken in the
course of his employ as track coach. Specifically, the complaints
asserted that the Board knew of Crute's propensity to behave inappro-
priately towards female students and yet allowed Crute to continue his
inappropriate behavior by failing to take immediate and decisive
action to end such conduct, resulting in the violation of the Riddick
plaintiffs' constitutional rights. The Board moved for summary judg-
ment, contending that it could not be held liable for Crute's actions.
From the bench, the district court granted the Board's motion for
summary judgment, subsequently memorializing the ruling in its Jan-
uary 26, 1999 order. The Riddick plaintiffs now appeal.1 1

II.

In July 1995, school administrators at Wilson High School in
Portsmouth, Virginia, discovered a hidden video camera in a storage
_________________________________________________________________

1 The Riddick plaintiffs did not contest the motion for summary judg-
ment with respect to the claims against defendants Trumble, Wallace,
and Willet, and the district court entered judgment in their favor.

After the district court granted summary judgment in favor of the
Board, the Riddick plaintiffs proceeded to trial on February 16, 1999,
against Coach Crute individually. Thereafter, on February 24, 1999, the
Riddick plaintiffs filed a notice of appeal seeking review of the district
court's January 26, 1999 order.

                   3
room adjoining the women's locker room. An investigation revealed
that John Crute, a teacher and women's track coach, had been using
the camera, beginning in late 1991 or early 1992, to secretly video-
tape members of the track team in various stages of undress (the
"1995 incident").

The Riddick plaintiffs, track team members videotaped by the hid-
den camera, filed suit against the Board pursuant to section 1983,
alleging a deprivation of their rights under color of state law.2 2 In sup-
port of this claim, Riddick relied on a prior incident also involving
Crute, in which the parents of Lakesha Coletrain, a former member
of the women's track team, complained that Crute inappropriately
videotaped their daughter posing in her track uniform (the "1989 inci-
dent"). After a practice session in early 1989, Crute videotaped Ms.
Coletrain in her track uniform for a portfolio Crute was purportedly
preparing for each team member. During the videotaping session,
Coach Crute instructed Ms. Coletrain to stretch her legs on the floor
and over a hurdle. He told her that if the stretching hurt, she could
grunt because it would not be heard on the videotape since he would
talk over it. In total, Crute videotaped Ms. Coletrain modeling eight
different track uniforms. Each time Ms. Coletrain changed into a dif-
ferent uniform, she went into a classroom alone and closed the door
behind her. When Ms. Coletrain donned a uniform that was cut partic-
ularly high in the pubic area, Crute asked her to remove her under-
pants because, he said, the uniform did not look good with the
underpants showing.
_________________________________________________________________

2 Section 1983 gives injured plaintiffs a cause of action when they have
been deprived of federal rights under color of state law, providing:

        Every person who, under color of any statute, ordinance, regula-
        tion, custom, or usage, of any State or Territory or the District
        of Columbia, subjects or causes to be subjected, any citizen of
        the United States or other person within the jurisdiction thereof
        to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party
        injured in an action at law, suit in equity, or other proper pro-
        ceeding for redress . . . .

42 U.S.C. § 1983.

                    4
When Ms. Coletrain's father learned of the videotaping session, he
obtained a copy of the tape from Coach Crute. In a separate state
court proceeding, Ms. Coletrain's father testified that the videotape
showed Ms. Coletrain stretching and modeling different uniforms
while Crute, who was manually operating the camera, "zoom[ed] in
on her crotch, [and] zoomed in on her rear." J.A. 472. Additionally,
Ms. Coletrain's father indicated that Crute was doing "a lot [of]
moaning and groaning." J.A. 474.

The Coletrains immediately voiced their concerns to then-Principal
Judith Kirman, who referred the matter to then-Superintendent Dr.
Thomas Mack Cherry. In turn, Dr. Cherry instructed Principal Kirman
to conduct an investigation to ascertain "whether or not we could cor-
roborate that story with any other kind of behavior that would sub-
stantiate that there was any kind of improper action on anyone's part."
J.A. 665. As part of her investigation, Principal Kirman instructed the
then-Athletic Director, Bruce Phelps, to obtain copies of similar vid-
eotapes made by Coach Crute of each team member. Kirman pro-
ceeded to view these tapes during separate interviews with the team
members and their parents or guardians. During the course of the
investigation, another parent, Nettie Stephenson, expressed her dis-
comfort with Coach Crute's videotaping. Additionally, Ms. Stephen-
son, whose daughter was also a member of the track team, indicated
to Principal Kirman that she felt it inappropriate for Coach Crute to
drive girls home after track practice.

Although the Coletrains and Ms. Stephenson considered Coach
Crute's actions to be inappropriate, certain other parents did not. In
late January 1989, Dr. Cherry and Principal Kirman completed the
investigation and concluded that Crute's behavior was not objection-
able. Nevertheless, because of the potential appearance of impropri-
ety, Kirman directed Coach Crute to: (1) confine his videotaping of
team members to track meets; (2) refrain from driving team members
home after practices; and (3) take a female chaperone to all track
meets outside the school district. The 1989 incident was the first com-
plaint against Crute, and in accordance with the Board's disciplinary
policy, no record of the incident was placed in his personnel file.

III.

We review an award of summary judgment de novo, viewing the
facts and the inferences to be drawn therefrom in the light most favor-

                  5
able to the nonmovant. Myers v. Finkle, 950 F.2d 165, 167 (4th Cir.
1991). Summary judgment is appropriate only "if the pleadings, depo-
sitions, answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to judgment as
a matter of law." Fed. R. Civ. P. 56(c).

IV.

A.

The Riddick plaintiffs assert that the Board's decision to retain
Crute as a teacher and track coach after the 1989 incident, and its
related failure to implement sufficient precautionary measures to pre-
vent future improper conduct by him, resulted in the deprivation of
their constitutional rights in connection with the 1995 incident. Based
on the 1989 incident, the Riddick plaintiffs assert that the Board knew
of Crute's propensity to behave inappropriately towards female stu-
dents and yet allowed Crute to continue his inappropriate behavior by
failing to take immediate and decisive action to end such conduct.
Specifically, they contend that "final policymaking authority" in the
area of teacher discipline was delegated by the Board to the superin-
tendent, the school principals, and other school officials. Accordingly,
the Riddick plaintiffs maintain that: (1) Superintendent Cherry, Prin-
cipal Kirman, Director Hinton, and Athletic Director Phelps are
municipal officials whose acts may fairly be said to represent official
municipal policy; and (2) these officials established, through their
inaction, an official municipal policy "of being deliberately indiffer-
ent to [Crute's] perverse sexual harassment, invasion of privacy
rights, and other sexually abusive conduct towards female students in
the school." Br. of Appellants at 22.

B.

In order to properly review and consider this appeal, it is necessary
to understand the applicable legal authorities governing such a case.
First, it is well established that a municipality cannot be held liable
simply for employing a tortfeasor. Monell v. New York City Dept. of
Social Services, 436 U.S. 658, 691 (1978).3
                                          3 On the other hand, a
_________________________________________________________________

3 In Monell, the Court recognized that school boards and municipalities
are indistinguishable for purposes of § 1983. Id. at 696.

                  6
municipality may be subject to liability under section 1983 if the
alleged injury was caused by an identifiable municipal policy or cus-
tom. Board of the County Comm'rs of Bryan County v. Brown, 520
U.S. 397, 403 (1997). A government policy or custom need not have
received formal approval through the municipality's official decision-
making channels to subject the municipality to liability. Rather, when
an alleged constitutional deprivation is caused by the official actions
of those individuals "whose edicts or acts may fairly be said to repre-
sent official policy," the government as an entity is responsible under
section 1983. Monell, 436 U.S. at 694. Because section 1983 was not
designed to impose municipal liability under the doctrine of
respondeat superior, the "official policy" requirement was "intended
to distinguish acts of the municipality from acts of employees of the
municipality, and thereby make clear that municipal liability is lim-
ited to action for which the municipality is actually responsible."
Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986).

Of course, not every decision by every municipal official will sub-
ject a municipality to section 1983 liability. Rather, "[m]unicipal lia-
bility attaches only where the decisionmaker possesses final authority
to establish municipal policy with respect to the action ordered." Pem-
baur, 475 U.S. at 481 (citation omitted). To qualify as a "final policy-
making official," a municipal official must have the responsibility and
authority to implement final municipal policy with respect to a partic-
ular course of action. Id. at 482-83 (emphasis added); see also Spell
v. McDaniel, 824 F.2d 1380, 1386 (4th Cir. 1987) ("`[P]olicymaking
authority' implies authority to set and implement general goals and
programs of municipal government, as opposed to discretionary
authority in purely operational aspects of government."). Therefore,
to impose municipal liability on the Board, the Riddick plaintiffs must
identify municipal officials with "final policymaking authority" to
implement the alleged policy of "acquiescence" with respect to
Crute's conduct.

The question of who possesses final policymaking authority is one
of state law. Pembaur, 475 U.S. at 483. In order to determine which
officials possess final policymaking authority for the allegedly uncon-
stitutional action in question, we must look to"the relevant legal
materials, including state and local positive law, as well as `custom
or usage having the force of law.'" Jett v. Dallas Independent School

                  7
District, 491 U.S. 701, 737 (1989) (quoting City of St. Louis v. Pra-
protnik, 485 U.S. 112, 124 n.1 (1988)). In that regard, the Constitu-
tion of Virginia vests control of the public school system in the local
school boards. Va. Const. art. VIII, § 7. This control includes the
authority to supervise personnel. School Board v. Parham, 243 S.E.2d
468, 472 (1978). Pursuant to Va. Code Ann. § 22.1-313(A) (Michie
1999), the Board retains exclusive final authority over matters con-
cerning the discipline of school employees. That section provides:

        The school board shall retain its exclusive final authority
        over matters concerning employment and supervision of its
        personnel, including dismissals, suspensions and placing on
        probation.

Va. Code Ann. § 22.1-313(A). Although the Riddick plaintiffs cor-
rectly assert that final policymaking authority may be delegated, see
Pembaur, 475 U.S. at 483, there was no showing that the Board dele-
gated any such authority in this case. While the superintendent and
other school officials have limited authority to investigate complaints
against teachers and to implement disciplinary policy, all final person-
nel decisions in the City of Portsmouth school system -- including
decisions to terminate employees -- are subject to final review by the
Board. When a municipal official's discretionary action "is subject to
review by the municipality's authorized policymakers, they have
retained the authority to measure the official's conduct for confor-
mance with their policies." Praprotnik, 485 U.S. at 127. Because Dr.
Cherry, Principal Kirman, Director Hinton, and Athletic Director
Phelps did not possess "final policymaking authority," their actions
could not constitute official municipal policy. As Judge Smith aptly
recognized in her oral summary ruling:

        [T]he key is the final policy making. The key here is final.
        It is not just policy making. The school board can say to the
        superintendent, develop a policy. But that policy still then
        has to be approved by the school board. In other words, it
        is not just who can make policy. . . . [I]t is ultimately in the
        scheme of things who has the final say-so.

J.A. 1598 (emphasis added). Because the Board retained the final
"say-so" on personnel matters, Judge Smith correctly concluded that

                   8
the Board cannot be subjected to municipal liability based on the
decisions of the superintendent and principal.

C.

Even if the superintendent and other school officials had possessed
final policymaking authority, the Riddick plaintiffs would have
another insurmountable hurdle to overcome. A municipality is not
subject to section 1983 liability simply because a claimant is able to
identify conduct attributable to the municipality. Rather, "[t]he plain-
tiff must also demonstrate that, through its deliberate conduct, the
municipality was the `moving force' behind the injury alleged."
Bryan County, 520 U.S. at 404. Accordingly, to impose section 1983
liability on a municipality, a claimant must first show that "a munici-
pal decision reflects deliberate indifference to the risk that a violation
of a particular constitutional or statutory right will follow the deci-
sion." Id. at 411. If a section 1983 claimant can demonstrate the requi-
site degree of culpability, she must then show "a direct causal link
between the municipal action and the deprivation of federal rights."
Id. at 404.

In this regard, the Riddick plaintiffs argue that the Board -- vis-a-
vis the individual administrators -- was "deliberately indifferent" to
the risk that Coach Crute would, in 1995, violate the rights of the
female track team members in the manner alleged. Specifically, the
Riddick plaintiffs assert that the Board's actions following the 1989
incident -- exonerating Crute of any wrongdoing, retaining him as a
teacher, and failing to formally discipline him -- caused a violation
of their constitutional rights.

An examination of the authorities relied upon by the plaintiffs,
however, supports the district court's conclusion that the Board was
entitled to summary judgment. In Jones v. Wellham, 104 F.3d 620
(4th Cir. 1997), the plaintiff sought to impose section 1983 liability
upon Maryland's Anne Arundel County after she was allegedly raped
in 1990 by an on-duty police officer. The officer previously had been
disciplined by the County in 1979 for an alleged sexual assault.
Although a criminal investigation was launched at that time, the
State's Attorney declined to file rape charges after concluding that the
evidence regarding the nonconsensual nature of the incident was con-

                  9
flicting and was insufficient to obtain a conviction. Nevertheless, as
a result of the police department's internal investigation, the officer
was suspended without pay, transferred to desk duty, and required to
attend counseling. Alleging that the County's failure to terminate the
officer in 1979 constituted deliberate indifference to her civil rights,
the plaintiff asserted that the County was subject to liability under
section 1983. We properly rejected her argument, concluding that the
1979 decision to discipline the officer, rather than terminate him, did
not constitute deliberate indifference. Judge Phillips observed:

        With the benefit of hindsight, [the decisions of the County]
        were clearly unfortunate, might perhaps be thought impru-
        dent, or even be found legally negligent, but that does not
        suffice; only decisions taken with deliberate indifference to
        the potential consequences of known risks suffices to
        impose municipal liability on the basis that such decisions
        constituted official County "policy."

104 F.3d at 627. We concluded that the causal connection "between
the decision to keep [the officer] on in 1979 and the constitutional
violation ten years later is too remote to impose liability upon the
County under relevant § 1983 principles." Id.

Second, the Riddick plaintiffs direct our attention to the Fifth Cir-
cuit's decision in Gonzalez v. Ysleta Indep. Sch. Dist., 996 F.2d 745
(5th Cir. 1993), where a female student and her parents brought a sec-
tion 1983 action against the school district, alleging that injuries
received by the student when she was sexually molested by a teacher
were attributable to the school district. The plaintiffs' municipality
liability theory was premised on the school district's failure to termi-
nate the teacher's employment when he was accused of molesting
another student two years earlier. The lack of evidence corroborating
the earlier student's claim led the school district to simply issue a
written reprimand and to transfer the teacher to another school. The
court declined to conclude that the school board acted with deliberate
indifference in failing to terminate the teacher's employment, writing:

        We also agree . . . that the Board's choice to transfer [the
        teacher] rather than impose a more severe sanction was not
        only negligent but also inconsistent with the district's han-

                  10
        dling of other cases of suspected sexual abuse. But these
        facts, by themselves, are not sufficient to establish that the
        Board was deliberately indifferent to the welfare of students
        in making its decision.

996 F.2d at 762 (emphasis added).

Third, the Riddick plaintiffs rely on another Fifth Circuit decision,
Doe v. Dallas Indep. Sch. Dist., 153 F.3d 211 (5th Cir. 1998), where
a third-grade teacher was discovered to have sexually molested
numerous male students from 1983 to 1987. The teacher was subse-
quently convicted of one count of aggravated sexual assault and two
counts of indecency with a child. Following the convictions, plaintiffs
sought to impose section 1983 liability on the school district, assert-
ing that school officials knew or should have known of the sexual
abuse and that, despite such knowledge, they acted with deliberate
indifference to the plaintiffs' constitutional rights. Specifically, the
plaintiffs relied on a 1986 complaint against the teacher, in which the
mother of a male student complained to the principal that the teacher
had fondled her son. The principal investigated the allegation, con-
cluded that it was not true, and the school district therefore took no
disciplinary action against the teacher. The section 1983 plaintiffs
contended that failure to reprimand the teacher formally, or transfer
him, was indicative of the school district's "deliberate indifference."
The Court of Appeals rejected this contention, writing:

        [T]he fact that [the principal] misread the [1986] situation
        and made a tragic error in judgment does not create a genu-
        ine issue of material fact as to whether she acted with delib-
        erate indifference toward [the students'] constitutional
        rights.

153 F.3d at 219.

The Riddick plaintiffs' reliance on these decisions does little to
advance their claim, since none of them found "deliberate indiffer-
ence" on facts similar to this case. Nevertheless, they attempt to dis-
tinguish Jones, Gonzales, and Doe by asserting that the prior
misconduct in these cases was more dissimilar and remote in time
than the 1989 complaint in this case. We are unpersuaded. When

                   11
Crute was investigated in 1989 for openly filming fully-clothed
female students, it was not plainly obvious that he would videotape
other students with a hidden camera nearly three years later. As Judge
Smith observed from the bench, "there [was] no indication that any-
one could predict any causal link or moving force behind the disci-
plinary action in 1989 to the egregious conduct that is alleged to have
started occurring some two years later." J.A. 1637. Thus, the evidence
simply does not support a finding that the school officials investigat-
ing the 1989 allegation ignored "the potential consequences of known
risks." Jones, 104 F.3d at 627. Put simply, the causal connection
between the 1989 incident and the alleged constitutional deprivation
is simply too attenuated to impose municipal liability on the Board.

The Riddick plaintiffs also argue that Jones, Gonzales, and Doe are
distinguishable because the municipal employees in those cases were
actually disciplined as a result of their prior transgressions, while
Coach Crute was exonerated from any alleged 1989 wrongdoing.
Because the Riddick plaintiffs disagree with Dr. Cherry and Principal
Kirman's conclusion that Crute's consensual videotaping of fully-
clothed students in 1989 did not warrant formal discipline, they argue
that the Board acted with "deliberate indifference." This argument is
misguided. Admittedly, in light of his subsequent reprehensible
behavior, the failure to terminate Crute in 1989 was unfortunate and
perhaps ill-advised. However, short-sightedness does not suffice to
establish "deliberate indifference." As the district judge insightfully
recognized in her oral ruling:

       In retrospect, everybody may wish they had done something
       more extreme. But that's hindsight. At the time they took
       the action based upon the investigation that they made, and
       they didn't fail to find something that was in existence at the
       time, and I cannot find as a matter of law on these undis-
       puted facts that this single lawful disciplinary decision back
       in 1989 was the moving force that then caused these alleg-
       edly unconstitutional acts to occur or that there is any show-
       ing of deliberate indifference on the part of the
       superintendent, the principal, or the athletic director, even if
       somehow you could say they were final policy-making
       authorities.

                  12
J.A. 1638-39.

Accordingly, even if Dr. Cherry, Principal Kirman, or some other
school administrator had been a "final policymaking official" whose
actions were attributable to the Board, the Riddick plaintiffs have also
failed to demonstrate "deliberate indifference." We must conclude
that the evidence, viewed in the light most favorable to the Riddick
plaintiffs, is simply insufficient to impose liability on the Board under
section 1983.

V.

For the foregoing reasons, the judgment of the district court is
affirmed.

AFFIRMED

LUTTIG, Circuit Judge, dissenting:

Coach Crute was charged with responsibility over the girls' track
team at Wilson High School in Portsmouth, Virginia. Crute video-
taped a female student after hours in a remote and isolated part of the
campus, instructed the student to remove her underpants for the cam-
era, and zoomed in on her crotch, moaning and groaning during the
encounter. In response to Crute's actions, the Superintendent, Princi-
pal, and Director of Secondary Education took no disciplinary action
whatsoever, characterizing Crute's behavior as "not objectionable."
Unsurprisingly, in the events that give rise to this lawsuit, Crute was
thereafter found videotaping, with a hidden camera, female students
as they undressed and dressed in the girls' locker room -- conduct for
which the plaintiffs now seek to hold the School Board liable under
42 U.S.C. § 1983.

The majority holds today that no liability under section 1983 lies
against the School Board for Crute's conduct because -- and merely
because -- the School Board formally retains review authority over
all individual disciplinary decisions pursuant to state statute. Because
the majority's holding rests on an obviously mistaken understanding
of the scope of municipal liability under section 1983, and because a

                  13
reasonable jury could readily conclude both that the School Board has
effectively delegated final policymaking authority over personnel
disciplinary decisions to the individual defendants and that those indi-
vidual officials were deliberately indifferent to the constitutional harm
that ultimately befell the plaintiffs, I dissent from the majority's affir-
mance of summary judgment for the defendants.

I would unhesitatingly hold, on the facts alleged, that the plaintiffs
are entitled to a jury trial on their claim against the School Board that
their daughters' constitutional rights were violated by Crute's con-
duct. Indeed, were it my role to do so, I would hold as a matter of law
that the officials in question were deliberately indifferent as a result
of their inexcusable failure to act in the face of warning signs that
would have been obvious to anyone responsible enough to be
entrusted with the education and safety of children, and that I suspect
were in truth obvious to the individual defendants in this case.

I.

The majority's error, as I allude to above, is in its apparent failure
to recognize that subordinate officials can be final policymakers, even
absent a formal delegation of final decisionmaking authority from the
principal: That is, the majority mistakenly concludes that a statutorily
designated policymaker who retains but pro forma final review
authority is, and can be, the only final policymaker for purposes of
municipal liability under section 1983. This is simply not the case,
however. As both the Fifth and Seventh Circuits have held, a princi-
pal decisionmaker's practice of acquiescence in the decisions of a
subordinate can result in municipal liability for the actions of that
subordinate, even where, as here, the principal municipal policymaker
formally retains final review authority over all decisions by subordi-
nates. See Gros v. City of Grand Prairie, 181 F.3d 613, 616 n.2 (5th
Cir. 1999) (stating that a statutorily designated policymaker's custom-
ary refusal to exercise some theoretical final review authority over a
municipal official can establish that official as the final policymaker);
Canfield v. Consolidated High School Dist. No. 230, 991 F.2d 1316,
1325 (7th Cir. 1993) (stating that a practice of committing disciplin-
ary matters to the discretion of a subordinate in a school system argu-
ably "could result in the actions of the subordinate, however
conducted, being municipal policy as long as the official is acting

                  14
within the scope of his or her employment"). To my knowledge, no
circuit has held otherwise. Certainly, ours has not. We have long held,
as have the Fifth and Seventh Circuits, that municipal liability can lie
where final decisionmaking authority effectively resides in the munic-
ipality's subordinate officials. See, e.g., Austin v. Paramount Parks,
Inc., 195 F.3d 715, 729-730 (4th Cir. 1999) (finding that a municipal
corporation may be liable under section 1983 for the actions of a sub-
ordinate official if that official in fact exercised final policymaking
authority); Spell v. McDaniel, 824 F.2d 1380, 1386 (4th Cir. 1987)
(stating that "a municipal governing body may not avoid attribution
of policy to itself simply by officially retaining unexercised ultimate
authority to countermand a policy or to discipline or discharge the
policymaker.").

In this case, the majority's (and the district court's) inquiry into
who could be deemed a policymaker begins and ends with a determi-
nation that the School Board never formally delegated its statutorily-
conferred final review authority over disciplinary decisions. Based
upon this determination of the absence of formal delegation, and this
determination alone, the majority concludes that the School Board
cannot be liable for the actions of its subordinate employees. How-
ever, such is to pretermit the inquiry. For, as explained, even if a gov-
ernmental entity with final policymaking authority has technically
retained its formal policymaking authority, it may yet be liable if,
through a custom or practice of acquiescence in the decisions of its
subordinates, it has effectively delegated its authority to those subordi-
nates. See Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989);
City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988). Were it oth-
erwise, a municipality could essentially insulate itself from all liabil-
ity merely by vesting ultimate review authority in its governing body,
while at the same time surrendering all effective authority to its sub-
ordinate officials. See Praprotnik, 485 U.S. at 126. Most assuredly,
this was not congressional intent in enacting section 1983, nor would
I so constrict that provision, the very purpose of which is to ensure
accountability for official denial of constitutional right.

As even the majority acknowledges, ante at 6, the plaintiffs allege
in their complaint that the School Board did delegate the authority to
establish disciplinary policy to the individually named defendants,
J.A. 139, and that the defendants established policy with respect to

                  15
Crute's misconduct, J.A. 142, 144. And, in his affidavit, the Superin-
tendent testified that he in fact is responsible for "developing and
implementing policies and procedures for investigating complaints
made against teachers by parents and [for] developing and imple-
menting disciplinary procedures." J.A. 241. Because it can be reason-
ably inferred from these facts, if not others as well, that the
Superintendent, Director of Secondary Education, and Principal have
actual policymaking authority over complaint referrals and teacher
discipline, J.A. 489-91, 665-69, 681-82, I would hold that the district
court erred in granting the defendants summary judgment on the ques-
tion of the School Board's susceptibility to suit. Accordingly, I would
vacate the district court's judgment and remand with instructions to
provide the plaintiffs an opportunity to prove that final policymaking
authority on school disciplinary matters in the City of Portsmouth
effectively resides in the Superintendent, Director of Secondary Edu-
cation, School Principal, or some combination of the three.*

II.

Having held that a jury could reasonably conclude that the School
Board may permissibly be held liable under section 1983 for the con-
duct of its individual defendant employees, I would likewise hold that
there is a genuine issue of material fact as to whether the defendants
_________________________________________________________________

* Even were I not of the view that the plaintiffs have presented a triable
issue on whether the individual defendants possess final policymaking
authority in the area of personnel discipline, I would still vacate the judg-
ment of the district court and remand for trial because I believe that the
record contains ample evidence that the School Board actually knew of
Crute's past behavior and the complaints against him. For instance, one
aggrieved parent testified that "we showed [Crute's] tape to the people
at the School Board," J.A. 477, and "went down to the School Board
office and complained. And what we were told then was that they
couldn't do anything about it right now. What they needed to do is get
with [the Principal] and get other people in and we just all sat down and
talked about it." J.A. 489. These two statements would be enough, in my
view, to create a genuine issue about whether the School Board itself had
actual knowledge about Crute's prior activities and propensities, and
therefore should be held liable for its own (in)actions in failing to prevent
the constitutional deprivation suffered by plaintiffs and their minor
daughters.

                  16
acted with deliberate indifference to an obvious risk of constitutional
harm.

If school or other officials fail to heed obvious warning signs that
would place a reasonable person on notice of the potential for future
harmful conduct, their inaction can, as it should, constitute deliberate
indifference under section 1983. A jury presented with the evidence
of Crute's past actions could easily conclude that the defendants in
this case acted with such deliberate indifference. The plaintiffs allege,
J.A. 476-77, that the defendants knew that Crute (1) videotaped a
female student on his track team in a deserted and remote location in
the school after hours, J.A. 495-96; (2) instructed the student to
remove her underpants because, he told her, the uniform did not look
good with the underpants showing, J.A. 498; and (3) "zoom[ed] [the
camera] in on [the] crotch, [and] zoomed in on [the] rear" of the stu-
dent, while doing "a lot [of] moaning and groaning," J.A. 472, 474.
Past behavior may be predictive of similar future conduct, and unlike
the majority, I categorically reject the argument advanced by the
defendants and uncritically accepted by the district court that this rep-
rehensible conduct did not portend the events that eventually fol-
lowed. But even more importantly, the court is obliged to reject that
argument in adjudicating the defendants' motion for summary judg-
ment.

Based upon the foreseeability of the harm that actually occurred,
and the undisputed evidence that school officials did not discharge
Crute for his prior perversity, did not discipline him, did not repri-
mand him, did not counsel him, J.A. 1295-96, and did not even so
much as note the incident in his file, a jury could not only reasonably,
but readily, conclude that such official inaction constitutes a complete
abdication of an affirmative duty to act -- deliberate indifference to
foreseeable risk of harm. Such a conclusion would only be more rea-
sonable given that, at the same time that school officials maintained
that Crute's behavior was "not objectionable," they actually prohib-
ited him from (1) videotaping track members outside of track meets;
(2) driving team members home after practice; and (3) attending track
meets outside the school district without a female chaperone. J.A.
543. These defendant-imposed limitations on Crute's interaction with
the school's female students amply refute to the reasonable mind the
defendants' (frankly, incredible) claims that they found nothing

                  17
objectionable in Crute's conduct and thus reasonably could not have
foreseen that Crute would engage in the substantially similar, albeit
more egregious, conduct for which the plaintiffs now seek to hold the
School Board liable.

None of the three cases relied upon by the majority for its contrary
decision even supports the majority's decision; and certainly none of
them even remotely purports to foreclose the conclusion that is man-
dated by the plaintiffs' evidence. In both Jones v. Wellham, 104 F.3d
620 (4th Cir. 1997), and Gonzalez v. Ysleta Independent Sch. Dist.,
996 F.2d 745 (5th Cir. 1993), the policymakers acknowledged that the
conduct was inappropriate by punishing the wrongdoers. Here, the
school officials took no punitive action against Crute, claiming that
his conduct was "not objectionable." In Doe v. Dallas Independent
Sch. Dist., 153 F.3d 211 (5th Cir. 1998), the school administrators
concluded that the allegations against the teacher were untrue. Here,
in contrast, the school officials not only found the allegations against
Crute to be true; they failed even to appreciate the patent impropriety
of the conduct -- a failure that, in my view, easily satisfies the defini-
tion of deliberate indifference.

Accordingly, in addition to holding that the School Board may be
held accountable for the actions of its subordinate employees in this
case, I would hold that the plaintiffs have presented a jury question
on the question of the defendants' deliberate indifference to the plain-
tiffs' daughters' constitutional rights. Indeed, were it within my role
to do so, I would hold as a matter of law on the record before us that
the defendants were deliberately indifferent to the rights of these chil-
dren.

III.

In today's society, the denial of constitutional right often occurs as
a result of bureaucratic paralysis in the face of conduct that would
place any reasonable person on notice of the need for preventive
action, paralysis frequently attributable to fear of either political
offense or personal reprisal. The denial of rights often occurs not so
much as a result of the exercise of poor judgment, but as a result of
the complete inability to exercise any judgment at all. And this paral-
ysis is followed increasingly by the universal denial of official

                   18
responsibility once the plainly foreseeable actually occurs. I believe
section 1983 was intended to have full force in just such circum-
stances. I would give the statute that full force and hold that neither
the Portsmouth School Board's statutory retention of final review
authority over the school district's personnel decisions nor its incredi-
ble claim that it finds nothing objectionable in Coach Crute's conduct
enables the Board to escape liability for the alleged deliberate indif-
ference of its employees in this case. To hold otherwise is to rob sec-
tion 1983 of much of its intended deterrent value by allowing
municipalities to avoid liability for constitutional deprivation through
administrative artifice or bureaucratic incapacitation, respectively.

                  19